internal_revenue_service number release date index number ----------------------- ---------------------------- -------------------------------------------- ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ---------------- telephone number -------------------- refer reply to cc ita b02 plr-110366-15 date date ty ------ legend taxpayer acquisition assistant country1 country2 corp1 corp2 cpa1 cpa2 cpa3 date1 date2 date3 date4 date5 date6 year1 year2 year3 taxable_year ---------- -------------- dollar_figurea dollar_figureb ---------- -------------- dollar_figurec ---------- -------------- dear ------------ ---------------------------------------------------------------------- ------------------------------------ ------------------ ---------- ------------------------------ ------------------------------- --------------------------------------- ---------------------------------- ---------------------------------------- ------------------- ------------- ------------- -------------------------- ------------------ --------------------------- ------ ------ ------ ------ plr-110366-15 this is in response to your letter dated date1 taxpayer requests an extension of time be granted for the purpose of allowing taxpayer to select the safe_harbor treatment under revproc_2011_29 2011_18_irb_746 by amending taxpayer’s original taxable_year return and including the mandatory statement regarding the election to use the safe_harbor method of allocating success-based fees this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer represents the following facts taxpayer is a c-corporation and parent of a country1 consolidated_return group taxpayer is engaged in the exploration exploitation acquisition development and production of crude_oil natural_gas and natural_gas liquids in numerous states the transactions on date2 taxpayer acquired corp1 a publicly traded exploration and production company in a stock-for-stock_exchange this transaction was intended to qualify as a reorganization under sec_368 of the internal_revenue_code on date3 taxpayer acquired corp2 including its wholly-owned country1 subsidiary a publicly traded country2 oil_and_gas company in a stock-for-stock_exchange to assist taxpayer in the two acquisition transactions taxpayer engaged acquisition assistant to act as financial advisor to taxpayer the fee for the assistant’s services for both corp1 and corp2’s acquisition was equal to1 and respectively of the fair value of consideration paid for each acquisition but in no event less than dollar_figurea plus reimbursement of our-of-pocket expenses these fees were payable to acquisition assistant on consummation of each acquisition therefore when taxpayer closed on corp1 on date2 and corp2 on date3 taxpayer paid the acquisition assistant dollar_figureb and dollar_figurec respectively circumstances of late election taxpayer did not have an internal tax department or a tax director accordingly taxpayer engaged cpa1 to assist in the preparation and filing of its federal_income_tax return for the taxable_year cpa1 reported the acquisition fees consistent with taxpayer’s method_of_accounting adopted for financial statement purposes and treated these fees as a deductible expense cpa1 did not consider the requirements or documentation as set forth under sec_1_263_a_-5 of the income_tax regulations to establish that a portion of either fee paid to the acquisition assistant was allocable to activities that did not facilitate either transaction nor did cpa1 mention a safe_harbor election under revproc_2011_29 plr-110366-15 relying on cpa1’s expertise taxpayer deducted the entire amount it paid to its acquisition assistant for the taxable_year ended date4 taxpayer then engaged cpa2 to provide an independent examination of taxpayer’s financial statements from year1 through the second quarter of year2 during that period cpa2 provided an unqualified opinion including assertions that no material weaknesses existed for failing to disclose uncertain tax positions including for example uncertainty associated with treating the acquisition fees as a deductible expense without satisfying the documentation requirements under the sec_1_263_a_-5 of the regulations both cpa1 and cpa2 believed the deduction treatment to have been correct taxpayer relied on their expertise unaware of both cpas’ incompetence and oversight at the end of year2 taxpayer hired a new firm cpa3 as an independent auditor during part of its initial audit cpa3 found and immediately informed taxpayer of the improper tax treatment of the acquisition fees paid to the acquisition assistant taxpayer had deducted all the fees as instructed by cpa1 and reassured by cpa2 cpa3 explained to taxpayer that the acquisition fees should have only been partially deducted under the substantiation requirements of sec_1_263_a_-5 of the regulations or in lieu of this requirement taxpayer’s former cpas should have advised taxpayer to use the safe-harbor election available under revproc_2011_29 the oversight was not yet uncovered by the internal_revenue_service therefore cpa3 advised taxpayer to file a letter_ruling requesting additional time to amend taxpayer’s original federal_income_tax return for taxable_year although advised by cpa3 to file for a letter_ruling in late year2 extenuating circumstances precluded taxpayer from requesting relief to elect the safe_harbor as proper treatment until year3 the late filing was due to taxpayer’s internal changes such as creating a tax department and hiring a new tax director and external changes of tax advisors this created competing priorities and limited resources to rectify a number of material weaknesses including the tax treatments of the fees finally we note that when this letter_ruling was filed with the service on date1 the taxable_year at issue was open however during the processing of the request the taxpayer’s taxable_year closed on date6 law sec_263 and sec_1_263_a_-2 provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 plr-110366-15 under sec_1_263_a_-5 of the regulations a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1 a - a an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success- based fees paid in business_acquisitions or reorganizations described in regulations sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction that is amounts that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows the taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge the taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 cost that must be capitalized and activities that do not facilitate the transaction cost that may be deductible if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deductible second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction finally the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 plr-110366-15 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the instant case taxpayer did not have an internal tax department or expertise to determine the proper treatment of the acquisition assistant’s fee following the reorganization and stock acquisition transactions in taxable_year thus taxpayer hired tax experts to properly advise him and correctly file the taxable_year return cpa1 advised taxpayer to deduct the entire cost of the acquisition fee taxpayer relied on cpa1’s expertise and followed his instructions then taxpayer hired cpa2 to double check his reliance on cpa1 cpa2 found no error in cpa1’s advice to taxpayer the improper tax treatment was discovered by cpa3 in year2 cpa3 informed taxpayer of the improper treatment of the acquisition fees and in turn the safe_harbor under revproc_2011_29 taxpayer made a good_faith effort to file his taxes correctly by hiring several cpas cpa1 and cpa2 however failed to properly advise taxpayer only cpa3 was familiar with the law including whether to elect the safe_harbor treatment under revproc_2011_29 and informed taxpayer to file a ruling_request for relief taxpayer acted in good_faith and reasonably relied on the tax professionals but his reliance on the first two cpas was detrimental sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in taxpayer’s case granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the safe_harbor election than it would have had if this election had been timely made taxpayer filed its federal tax_return on date5 for tax_year ended taxable_year moreover taxpayer reported a net operating plr-110366-15 loss that exceeded the amount of the deduction for the transaction fees and for each tax_year succeeding tax_year ended in taxable_year taxpayer reported a net_operating_loss thus the interests of the government will not be prejudiced by granting the request for relief conclusion based upon our analysis of the facts as represented taxpayers acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor is taxpayer seeking to alter a return position or using hindsight taxpayer is not seeking to alter a return position or using hindsight as the relief requested benefits the service and not taxpayer as it requires an unfavorable adjustment to taxpayer’s net_operating_loss nol therefore the interests of the government will not be prejudiced by granting the request for relief moreover now that taxable_year is a closed_year we believe the interests of the government are not prejudiced as the request results in an adjustment to taxpayer’s nol carry forward and such adjustment would be in an open_year finally granting relief will not prejudice the interests of the government associated with the special rules for accounting_method regulatory elections in this case the safe_harbor election for success-based fees the election provided by revproc_2011_29 for allocating the success-based fees is granted on an automatic basis if all proper procedures including the attaching the mandatory statement are followed does not require a sec_481 adjustment is not an issue under consideration and does not provide a more favorable method_of_accounting if the election is made by a certain date or taxable_year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-110366-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ thomas d moffitt chief branch associate chief_counsel income_tax accounting cc
